Case: 14-40291      Document: 00512969427         Page: 1    Date Filed: 03/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 14-40291
                                                                              FILED
                                                                        March 16, 2015
                                 Conference Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE ANIBAL AGUILAR-MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:13-CR-916-1


Before JOLLY, HIGGINBOTHAM, and OWEN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Anibal Aguilar-
Martinez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Aguilar-Martinez has not filed a response. Because
Aguilar-Martinez has completed the confinement portion of his sentence and
has evinced a desire to appeal only his sentence, his appeal is moot. See United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40291   Document: 00512969427     Page: 2   Date Filed: 03/16/2015


                                No. 14-40291

States v. Rosenbaum-Alanis, 483 F.3d 381, 382-83 (5th Cir. 2007). Accordingly,
the appeal is DISMISSED as moot, and counsel’s motion for leave to withdraw
is DENIED as unnecessary.




                                      2